11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Kay Dalbert, as guardian for the        * From the 32nd District Court
person and Estate of Donald McDorman,     of Nolan County,
d/b/a McDorman Furniture and Appliance,   Trial Court No. 19,709.

Vs. No. 11-17-00051-CV                        * April 6, 2017

Janice Boil,                                  * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered the parties’ agreed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed one-half against Kay Dalbert, as guardian for the person and
Estate of Donald McDorman, d/b/a McDorman Furniture and Appliance and one-
half against Janice Boil.